FILED
                                                                                             OCT 21 2009
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                             Clerk, U.S. District and
                                                                                         Bankruptcy courts
LaVonne Davis,                                         )
                                                       )
                Plaintiff,                             )
                                                       )
               v.                                      )       Civil Action No.         09 1995
                                                       )
Superior Court,                                        )
                                                       )
               Defendant.                              )


                                   MEMORANDUM OPINION

        This matter is before the Court on plaintiffs pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff, a District of Columbia resident, sues the Superior Court of the District of

Columbia. She states that "[t] there is a case in Family Court ... pertaining to one of my kids,

where there should be one case including both of my kids," and seeks assistance with presenting

her case "to the appropriate judge" to get her children out of foster care. Compi. at 1. The

complaint neither presents a federal question nor provides a basis for diversity jurisdiction.




                                                                                                             3
Accordingly, the complaint must be dismissed.! A separate Order accompanies this

Memorandum Opinion.


Date: October   --1.b.-, 2009                        S?~tes~J-----




       ! Plaintiffs recourse lies, if at all, in the District of Columbia Superior Court.

                                                 2